                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONNIE TERRELL,

                Plaintiff,

         v.                                                Case No. 18-cv-710-JPG

 VIPIN SHAH, and JOHN DOE NURSE,

                Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Vipin Shah and against plaintiff Ronnie Terrell; and

       IT IS FURTHER ORDERED AND ADJUDGED that this case against all defendants is

dismissed with prejudice.

DATED: December 2, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
